UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6376



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JOHN R. WARD, a/k/a Billy,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-92-88-N)


Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


John R. Ward, Appellant Pro Se. Charles Dee Griffith, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reduction of sentence under 18 U.S.C.A. § 3582(c)(2)

(West Supp. 1996). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Ward, No. CR-92-88-N (E.D. Va. Feb. 7, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2